Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed 18 April 2022 has been received and entered in full.  Claims 1 and 32 have been amended, and claims 8-14 and 29-31 remain withdrawn from consideration. Therefore, claims 1, 5-14 and 25-33 are pending, and claims 1, 5-7, 25-28 and 32-33 are the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 18 April 2022 has been considered by the examiner.

Maintained and/or New Objections and/or Rejections
Improper Markush
4.	Claims 1 and 25 are rejected (and dependent claims 5-7 and 26-28 are also rejected) on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex Parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping include embodiments of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The claims are directed to antibodies which comprise a heavy chain complementarity determining regions (CDRs) and a light chain CDRs. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the amino acid sequences of the CDRs for the various antibodies share no structural similarity and therefore, there is no substantial structural feature and a common use that flows from the substantial structural feature. Therefore, there is no substantial structural feature which provides for a common use. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Response to Arguments
5.	Applicant argues at pp. 23-24 of the response (filed 04 18 April 2022) that that there can be no dispute that antibodies are an art-recognized class of proteins, and that antibodies directed to the human Kv1.3 protein are also an art-recognized class, and thus assert that the claimed antibodies satisfy the first criterion. Applicant argues at pp. 24-26 that, similar to Harnisch and Hozumi, all embodiments of the claimed antibodies share both a substantial structural feature and a common use. In the Instant case, the substantial structural feature is the antibody framework, including the constant domains of both the heavy chain and the light chain immunoglobulin chains, as well as the “general” structures of the CDR regions.
6.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. MPEP 2117 states that, “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).” While the Examiner acknowledges that the antibodies recited in the instant claims all belong to an art-recognized class of proteins, the alternatives recited in the claims do not share a substantial structural feature that is essential to a common use. While antibodies in general share substantial structural features (i.e. framework), these shared structural features are not those structural features which result in functionality of binding a specific antigen. It is well-established in the art that Antibody-antigen interactions are dominated by the complementarity determining regions (CDRs), three on each of the heavy and light variable domains. Typically, CDRs bind antigens by forming a shape-complementary pocket with favorable interactions distributed throughout the CDRs. Although there are exceptions to this typical binding mode, they are rare (See Entzminger et al., 2017, for example). Therefore, the common use of these antibodies, binding Kv1.3, flows from the structural features of the 6CDRs, which do not share a substantial structural feature. A Markush grouping requires a common substantial structural feature which provides for the common function, in the instant case, binding Kv1.3.

Summary

7.	Claims 1, 5-7 and 25-28 stand rejected.
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1647
May 4, 2022
                                                                                                                                                                                                        
/Christine J Saoud/Primary Examiner, Art Unit 1647